Willson, Judge.
There is but a single question to be.determined on this appeal, and that is the sufficiency of the evidence to support the conviction, and we are of the opinion that it is sufficient. It was proved that a house was burglariously entered by some one, and certain property stolen therefrom.
Recently thereafter the defendant was seen in possession of some of the same property which had been so stolen, and which was positively identified as such by the owner. Defendant appropriated said property as his own by pledging it as security for a debt he owed. He made no explanation of his possession *515■of said property at any time, and made no attempt on the trial "to account for or explain when, where, how or from whom he acquired possession of it. (Payne v. The State, 21 Texas Ct. App., 184; Prince v. The State, 44 Texas, 480.)
Opinion delivered June 2, 1888.
The judgment is affirmed.

Affirmed